DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/24/2020, 04/01/2020 and 10/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

TITLE
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7, 9 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Atapour-Abarghouei et al. (“Ata”) (“DepthComp: Real-time Depth image Completion Based on Prior Semantic Scene Segmentation,” Durham Research Online, as submitted by applicant along with IDS dated 01/24/2020).

In regards to claim 1, Ata teaches a method comprising: 
	labeling each of a plurality of subjects in an image with a label, the label for each subject indicating a kind of the subject (See section 3.1 Semantic segmentation in view of FIG. 1 wherein labels are placed on subjects; also see Abstract and ¶3 of Section I Introduction), 
	wherein the labeling comprises analyzing the image and/or distance measurement points for an area depicted in the image (See section 3.1 Semantic segmentation in view of FIG. 1 wherein the image is analyzed); and 
	determining additional distance information not included in the distance measurement points (See ¶1-2 of section 3.2 Hole filling wherein several passes of depth determinations are made, thus teaching not only an initial distance measurement set of points, but also additional distance information not included in the initial distance determination points [which are set through primary row-, column- and secondary row-wise sets of determinations], in addition to a final set of determination through linear or bilinear interpolation for cases of pixels that remain unresolvable), 
	wherein determining the additional distance information comprises interpolating and/or generating a distance to a point based at least in part on at least some of the distance measurement points (See ¶1-2 of section 3.2 Hole filling as described above), 
	wherein the at least some of the distance measurement points are selected based at least in part on labels assigned to one or more of the plurality of subjects (See ¶1-2 of section 3.2 Hole filling; also see ¶3 of section 1 Introduction which states that the imaging depth determination is based at least on labeling done on the color image data set; also see ¶3 of section 3 Proposed Method and section 5 Conclusion).

In regards to claim 2, Ata teaches the method of claim 1, wherein interpolating and/or generating the distance to the point based at least in part on at least some of the distance measurement points comprises: in response to determining that one or more of the distance measurement points are associated with a same subject, of the plurality of subjects, as the point and are within a range of the point, interpolating the distance to the point based on the one or more points of the distance measurement points (See ¶1-2 of section 3.2 Hole filling).

In regards to claim 3, Ata teaches the method of claim 2, wherein interpolating and/or generating the distance to the point based at least in part on at least some of the distance measurement points further comprises: 
	in response to determining that there are not one or more distance measurement points that are associated with the same subject as the point and are within the range of the point, identifying a boundary between the subject with which the point is associated and another subject, of the plurality of subjects, that is adjacent to the subject in the image; and generating the distance to the point based at least in part on distance information calculated for the other subject (See ¶1-2 of section 3.2 Hole filling with regards to cases 9-12 through the use of the additional passes and thus may provide additional depth data regarding the subject in question and the surrounding area which is now being considered with information from the previous pass, thus it is understood to one of ordinary skill in the art that this may comprise of additional nearby subjects).

In regards to claim 4, Ata teaches the method of claim 3, wherein generating the distance to the point based at least in part on distance information calculated for the other subject comprises generating the distance to the point based on distance information indicating a distance to a part of the other subject adjacent to the boundary (See ¶1-2 of section 3.2 Hole filling as described above wherein distance from a previous pass may be used as information for a current pass, especially as boundary-based interpolation is well-known in the art).

In regards to claim 6, Ata teaches the method of claim 1, wherein the at least some distance measurement points are distance measurements points associated with a same subject, of the plurality of subjects, as the point (See ¶1-2 of section 3.2 Hole filling wherein multiple passes allow for depth [distance measurements] of the same subject and surrounding areas).

In regards to claim 7, Ata teaches the method of claim 1, wherein the at least some distance measurement points are distance measurement points associated with another subject, of the plurality of subjects, that is adjacent in the image to the subject with which the point is associated (See ¶1-2 of section 3.2 Hole filling wherein multiple passes allow for depth [distance measurements] of the same subject and surrounding areas, thus it is understood to one of ordinary skill in the art that such areas may comprise surrounding subjects).

In regards to claim 9, Ata teaches the method of claim 1, wherein the distance measurement points are discretely-arranged distance measurement points (See ¶1-2 of section 3.2 Hole filling wherein point depths are calculated).

In regards to claim 13, Ata teaches the method of claim 1, wherein analyzing the image and/or the distance measurement points comprises analyzing the image and/or the distance measurement points using a trained classifier that is trained to a plurality of kinds of subject, and labeling each of the plurality of subjects comprises labeling each of the plurality of subjects according to an output from the trained classifier (See section 3.1 Semantic segmentation and ¶1-2 of section 3.2 Hole filling in view of FIG. 1 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atapour-Abarghouei et al. (“Ata”) (“DepthComp: Real-time Depth image Completion Based on Prior Semantic Scene Segmentation,” Durham Research Online, as submitted by applicant along with IDS dated 01/24/2020) in view of Finch et al. (“Finch”) (U.S. PG Publication No. 2012/0134597).

In regards to claim 5, Ata teaches the method of claim 3, wherein identifying a boundary between the subject with which the point is associated and another subject comprises identifying a boundary that is positioned in the image vertically below the point.
	In a similar endeavor Finch teaches wherein identifying a boundary between the subject with which the point is associated and another subject comprises identifying a boundary that is positioned in the image vertically below the point (See ¶0026 in view of FIG. 2, 3 and 7 wherein boundaries between regions are computed and stored, it is obvious to one of ordinary skill in the art that such boundary data would include vertical boundaries below a region/subject with another boundary below it).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Finch into Ata because it allows for the identification of boundaries of regions within image data, as such properly categorizing regions, thus specifying regional boundary and locations and improving such a system.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atapour-Abarghouei et al. (“Ata”) (“DepthComp: Real-time Depth image Completion Based on Prior Semantic Scene Segmentation,” Durham Research Online, as submitted by applicant along with IDS dated 01/24/2020) in view of Teraoka et al. (“Tera”) (JP 2016176736, as submitted by applicant along with IDS dated 10/14/2021).

In regards to claim 8, Ata fails to teach the method of claim 1, further comprising: 
	navigating a vehicle based at least in part on the distance measurement points and/or the additional distance information.
	In a similar endeavor Tera teaches navigating a vehicle based at least in part on the distance measurement points and/or the additional distance information (See ¶0002, 0011 and 0014).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Tera into Ata because it provides a driving support device via determination of distance between the own vehicle and objects which are imaged in order to support collision avoidance as described in ¶0011.

Claims 10-12, 14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atapour-Abarghouei et al. (“Ata”) (“DepthComp: Real-time Depth image Completion Based on Prior Semantic Scene Segmentation,” Durham Research Online, as submitted by applicant along with IDS dated 01/24/2020) in view of Mittal et al. (“Mittal”) (U.S. PG Publication No. 2018/0307930).

In regards to claim 10, Ata teaches the method of claim 1, wherein the distance measurement points each indicate a LiDAR measurement of a distance to a point depicted in the image.
	In a similar endeavor Mittal teaches wherein the distance measurement points each indicate a LiDAR measurement of a distance to a point depicted in the image (See ¶0036 in view of FIG. 7).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Mittal into Ata because it allows for the establishment of distances and measurements of features within captured images as described in ¶0036.

In regards to claim 11, Ata teaches the method of claim 1, further comprising: measuring distances to a plurality of points in the area depicted in the image to yield the distance measurement points.
	In a similar endeavor Mittal teaches measuring distances to a plurality of points in the area depicted in the image to yield the distance measurement points (See ¶0036 in view of FIG. 7).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Mittal into Ata because it allows for the establishment of distances and measurements of features within captured images as described in ¶0036.

In regards to claim 12, Ata teaches the method of claim 11, further comprising: capturing the image.
	In a similar endeavor Mittal teaches capturing the image (See ¶0036 in view of FIG. 7).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Mittal into Ata because it allows for the establishment of distances and measurements of features within captured images as described in ¶0036.

In regards to claim 14, the claim is rejected under the same basis as claim 1 by Ata, wherein the additional limitations of at least one processor and at least one storage medium having encoded thereon executable instructions that, when executed by at least one processor, cause the at least one processor to carry out the method is taught by Mittal as seen in ¶0057-0058.
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Mittal into Ata because it allows for the establishment of distances and measurements of features within captured images as described in ¶0036.

In regards to claim 16, Ata fails to teach the system of claim 15, further comprising: 
	a LiDAR, wherein the distance measurement points are LiDAR measurements to a plurality of points in the area depicted in the image, and wherein the method further comprises measuring, using the LiDAR, distances to the plurality of points in the area depicted in the image.
	In a similar endeavor Mittal teaches a LiDAR, wherein the distance measurement points are LiDAR measurements to a plurality of points in the area depicted in the image, and wherein the method further comprises measuring, using the LiDAR, distances to the plurality of points in the area depicted in the image (See ¶0035-0036 in view of FIG. 7).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Mittal into Ata because it allows for the establishment of distances and measurements of features within captured images as described in ¶0036.

In regards to claim 17, Ata fails to teach the system of claim 15, further comprising: a camera, wherein the method further comprises operating the camera to capture the image.
	In a similar endeavor Mittal teaches a camera, wherein the method further comprises operating the camera to capture the image (See ¶0035).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Mittal into Ata because it allows for the establishment of distances and measurements of features within captured images as described in ¶0036.

In regards to claim 18, the claim is rejected under the same basis as claim 2 by Ata in view of Mittal.

In regards to claim 19, the claim is rejected under the same basis as claim 3 by Ata in view of Mittal.

In regards to claim 20, the claim is rejected under the same basis as claim 1 by Ata, wherein the additional limitation of a non-transitory storage medium when executed by at least one processor, cause the at least one processor to carry out the method is taught by Mittal as seen in ¶0057-0058.
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Mittal into Ata because it allows for the establishment of distances and measurements of features within captured images as described in ¶0036.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atapour-Abarghouei et al. (“Ata”) (“DepthComp: Real-time Depth image Completion Based on Prior Semantic Scene Segmentation,” Durham Research Online, as submitted by applicant along with IDS dated 01/24/2020) in view of Mittal et al. (“Mittal”) (U.S. PG Publication No. 2018/0307930) and Teraoka et al. (“Tera”) (JP 2016176736, as submitted by applicant along with IDS dated 10/14/2021).

In regards to claim 15, Ata fails to teach a mobile system comprising: a vehicle; and the apparatus of claim 14, wherein the method further comprises navigating the vehicle based at least in part on the distance measurement points and/or the additional distance information.
	In a similar endeavor Tera teaches a vehicle (See ¶0002, 0011 and 0014); and 
	the apparatus of claim 14, wherein the method further comprises navigating the vehicle based at least in part on the distance measurement points and/or the additional distance information (See ¶0002, 0011 and 0014).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Tera into Ata because it provides a driving support device via determination of distance between the own vehicle and objects which are imaged in order to support collision avoidance as described in ¶0011.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483